                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

R. ALEXANDER ACOSTA,                                      CIVIL ACTION
               Plaintiff,

             v.

CENTRAL LAUNDRY, INC., GEORGE                             NO. 18-190
RENGEPES AND JAMES RENGEPES,
               Defendants.

                                          ORDER

      AND NOW this 26th day of July, 2019, upon consideration of Plaintiff’s Motion for

Summary Judgment (ECF No. 64), Defendants’ Response in Opposition (ECF No. 65), and

Plaintiff’s Reply (ECF No. 66), IT IS ORDERED as follows.

      Summary judgment is GRANTED to Plaintiff as follows:

             1. Defendants James and George Rengepes were “covered employees” under the
                FLSA from July 1, 2017 to August 28, 2018, 29 U.S.C. § 203(d);

             2. Defendant Central Laundry, Inc. was a “covered enterprise” under the FLSA
                from July 1, 2017 to March 20, 2018, id. at § 203(s)(1);

             3. Defendants are liable for violations of the minimum wage provisions of the
                FLSA, id. at § 206(a);

             4. Defendants are liable for violations of the overtime provisions of the FLSA,
                id. at § 207(a)(1);

             5. Defendants are liable for violations of the recordkeeping provisions of the
                FLSA, id. at § 211(c);

             6. Defendants James and George Rengepes are liable for $133,335 in minimum
                wage and overtime back wages, and Defendant Central Laundry is liable for
                $86,667.75 in minimum wage and overtime back wages, id. at § 216(c);

             7. Defendants James and George Rengepes are liable for $133,335 in liquidated
                damages, and Defendant Central Laundry is liable for $86,667.75 in
                liquidated damages, id. at § 216(b);
      8. Defendants are permanently enjoined from further violations of the minimum
         wage provisions, id. at § 206(a), overtime provisions, id. at § 207(a)(1), and
         recordkeeping provisions, id. at § 211(c), of the FLSA.

Summary judgment is DENIED as follows:

      1. Whether Defendant Central Laundry was a “covered enterprise” from March
         20, 2018 to August 28, 2018, id. at § 203(s)(1);

      2. Whether Defendants violated the child labor provisions of the FLSA, id. at
         § 212(c);

      3. Whether Defendants violated the anti-retaliation provisions of the FLSA, id. at
         § 215(a)(3); and

      4. Whether Defendants are liable to former employee Adam Nickels for
         $57,967.50 in front pay.


July 29, 2019                              BY THE COURT:



                                           /s/Wendy Beetlestone, J.

                                           _______________________________
                                           WENDY BEETLESTONE, J.




                                       2
